Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Cheol Kim, on Jan. 13, 2021.
The application has been amended as follows.  Claims 1, 6, 7, 9, 11 and 14 have been amended as shown below.  Claim 12 has been canceled as shown below.  Claims 2-5, 8, 10 and 13 remain as shown in the claim set filed on Dec. 22, 2020.  Of these claims, claims 5, 8, 10 and 13 have been canceled.     

1.  (currently amended) A medicament for use in treating uremia and proteinuria, wherein the medicament comprises [[is]] a [[the]] glycoprotein, 4-16 portions of natural indigo, 7-15 portions of Corydalis , wherein the amount of the glycoprotein is a therapeutically effective amount that treats uremia and proteinuria.

6.  (currently amended) A medicament for use in treating uremia and proteinuria, wherein the medicament comprises 1-99 portions of a [[the]] glycoprotein, 1-30 portions of glucuronic acid and 2-14 portions of natural indigo by weight, wherein the amount of the glycoprotein is a therapeutically effective amount that treats uremia and proteinuria.   

7.  (currently amended) The medicament of claim 2, wherein the marine algal glycoprotein that is [[one]] selected from the group consisting of a spirulina, a green alga[[e]], a red alga[[e]], a gold alga[[e]] and a brown alga[[e]].

9.  (currently amended) The medicament of claim 1, further comprising Cyrtomium fortunei 

11.  (currently amended) The medicament of claim 6, wherein the glycoprotein comprises 1-99% sugar and 1-99% protein by weight

12.  (canceled)

14.  (currently amended) The medicament of claim 9, wherein the glycoprotein comprises 1-99% sugar and 1-99% protein by weight

The following is an examiner’s statement of reasons for allowance.  The claims as amended above claims are free of the prior art (see p. 8 of the Office action of Sep. 22, 2020) and recite clear and definite claim language.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-01-04